Citation Nr: 9905157	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  95-04 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in St. Paul, Minnesota



THE ISSUE


Entitlement to an original rating in excess of 10 percent for 
residuals of a stress fracture of the left femoral neck, 
status post internal fixation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel

INTRODUCTION

The veteran had active military service from June 1993 to 
January 1994.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
and Insurance Center (RO & IC) in St. Paul, Minnesota.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by 
the RO.

2. The veteran's left hip disability is currently manifested 
by complaints of pain with no limitation of motion or 
limitation of functional ability due to pain.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
residuals of a stress fracture, left femoral neck, status 
post-internal fixation, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5255 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  See also 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999) 
(At the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, i.e., "staged" ratings.).  Upon review of the entire 
record, the Board concludes that all relevant facts have been 
developed and that no further duty to assist the veteran is 
required.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1998) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of the stress 
fracture of the left femoral neck, status post internal 
fixation, and has found nothing in the historical record that 
would lead to a conclusion that the current evidence of 
record is inadequate for rating purposes.  In addition, it is 
the judgment of the Board that this case presents no 
evidentiary considerations that would warrant an exposition 
of the remote clinical histories and findings pertaining to 
the disability at issue.


Factual Background

Service medical records indicate that in August 1993, the 
veteran gave a three-day history of left groin pain while 
performing field duties and marching.  While on a forced 
march, he complained of severe left groin pain that was an 
acute exacerbation of his symptoms but was ordered to 
continue marching.  He marched a bit more, felt an 
excruciating pain, heard a pop and his lower left extremity 
slipped out from under him.  The veteran was hospitalized and 
x-rays showed a displaced femoral neck fracture on the left 
side.  He underwent an attempted closed reduction, open 
reduction and internal fixation with AO cannulated screws.  
The final diagnosis was displaced left femoral neck stress 
fracture that was surgically treated.  In October 1993, a 
physical evaluation board found the veteran unfit for duty 
and he was placed on the Temporary Disability Retired List.

Post service, a July 1994 VA examination report reflects the 
veteran's history of a stress fracture and dislocated 
fracture of the left femoral neck in service that required 
open reduction with insertion of three pins in August 1993.  
Since then, the examiner said that the veteran made a 
substantial recovery, had played softball for ten games over 
the weekend and complained that his hips and knees were 
stiff.  The general examination was entirely normal.  The 
veteran had a 7-centimeter (cm.) vertical incision over the 
left greater trochanteric area.  Range of motion of the hip 
was entirely normal with flexion from 0 to 120 degrees and 
internal rotation to 60 degrees, abduction while standing was 
to 60 degrees.  Leg length was 94 cm., iliac crest to medial 
malleolus, bilaterally.  He was able to squat to the floor 
without difficulty.  The pertinent assessment was stress 
fracture, left femoral neck, August 1993, status post-
internal fixation with three pins, currently stable.  A 
report of a left hip x-ray taken at the time concluded that 
there was a healing stress fracture, status post open 
reduction, internal fixation, left femoral neck.  

In an August 1994 rating decision, the RO & IC granted 
service connection for a stress fracture of the left femoral 
neck, status post internal fixation.  A noncompensable 
disability evaluation was assigned.

In October 1994 and January 1995 written statements, the 
veteran said that he coached first base and stood in one 
place while his team was at bat, but did not run, hit or play 
baseball as related in the VA examination report noted above.  
He said he experienced discomfort when he went to sleep and 
occasionally the pain was so intense it awakened him.  The 
veteran stated that, although his job required him to be on 
his feet, he tried to be off his feet as much as possible.  
He described having intermittent pain and stiffness in the 
joint area and said his scar was tender with a pinkish/gray 
color.  Further, the veteran said that when examined by VA in 
1994, he told the physician that his leg scar was painful and 
tender.  He took Tylenol for pain relief.  The veteran stated 
that he made a good recovery from his hip injury, although it 
was not total and complete, and he experienced residual 
disability and requested a compensable rating for his scar.

The veteran underwent VA examination of his hip in August 
1996 and said he currently worked at a hotel as a server.  He 
described the history of his hip injury and said he still had 
three pins in it.  The veteran said he started a new job 
approximately one month earlier that required he be on his 
feet all day.  He noted increased left hip discomfort, 
particularly in the last three months.  At the end of the 
day, the veteran noted significant discomfort in his left hip 
and at the end of a hard workday, he felt stiffness in the 
left hip the following morning.  The veteran felt left hip 
pain during the day, with no hip instability.  He said the 
pain gradually increased over the past three months.  The 
veteran was not currently active in sports, but was able to 
run if he wanted to.  He had some discomfort with prolonged 
walking and used over the counter aspirin for pain relief.  
Objective findings on examination revealed that the veteran 
ambulated normally without a noticeable limp.  He did not 
need a brace or other prosthetic equipment to aid in 
ambulation.  There was an 8-cm. scar over the lateral aspect 
of the left hip that was well healed with very minimal 
tenderness to palpation over the scar.  No tenderness was 
elicited elsewhere on palpation of the left hip.  Range of 
motion of the hips was normal, bilaterally.  Flexion was to 
100 degrees, bilaterally, extension was to 30 degrees, 
bilaterally, abduction was to 70 degrees, bilaterally, 
adduction was to 45 degrees, bilaterally, internal rotation 
was to 35 degrees, bilaterally and external rotation was to 
30 degrees, bilaterally.  The assessment was history of 
stress fracture of the left femur, status post open 
reduction, and internal fixation.  A radiology report of a 
left hip x-ray taken at this time included an impression that 
the veteran was status post open reduction, internal fixation 
for previous left hip fracture, that had healed completely.

In September 1996, the RO & IC assigned a 10 percent 
disability evaluation to the veteran's left hip disability on 
the basis of painful motion.

In April 1998, the veteran underwent VA examination and was 
evaluated by the same physician who examined him in August 
1996.  The veteran said that for the past four months he 
worked as a delivery driver.  Currently, the veteran 
complained of shooting left leg pain that started 
approximately four months earlier.  He said that the shooting 
pains began in his left thigh and radiated down the 
anterolateral aspect of the thigh down the knee.  The veteran 
said he particularly noted this early in the morning or after 
a long day at work and also when he drove to work in the 
morning.  The veteran said about three to four times a week 
he experienced the pain that lasted approximately twenty five 
minutes, until he had a chance to loosen up and be more 
mobile.  He described the pain as feeling like a sharp jab, 
like being struck with an ice pick.  The veteran said his 
surgical scar frequently itched but he had no other symptoms 
related to the scar itself.  He had not noticed any swelling, 
buckling or locking in his left knee.  Additionally, the 
veteran described tightness and cramping in the left 
quadriceps muscle that was a different type of pain than the 
shooting pain.  The tightness and cramping was present on a 
continuous basis since the initial fracture.  The veteran 
said he had not found that his femoral fracture had caused 
significant limitations.  He said he could probably run if he 
tried, but he had not tried to run for sometime, had not 
noted any limitations on his walking and had not tried to 
play any sports but believed he still would be able to do 
this if he so desired.  The femoral fracture had not limited 
his employability except for one job that he had six months, 
postoperatively, and required a considerable amount of heavy 
lifting.  He had to leave that job because it aggravated his 
left leg symptomatology.  Since that time, he had not had any 
employability limitations from the femoral fracture.  The 
veteran used occasional over-the-counter Tylenol or Advil for 
pain, consuming about six tablets per week.  

Further, objective findings on examination revealed that the 
veteran had a well-healed 8.5 cm. scar on the lateral aspect 
of his left hip.  The scar had no evidence of infection or 
keloid formation.  There were no defects of the deeper 
tissues and no defects in the fascia or musculature of the 
left thigh.  The scar was nontender to palpation and did not 
have evidence of adhesions.  There was no tenderness to 
palpation over the left hip or left femur.  There was mild 
tenderness over the left lateral femoral condyle of the knee 
but no tenderness elsewhere.  There was no evidence of knee 
erythema or effusion, crepitus or passive range of motion of 
the knees.  There was no evidence of instability of the left 
knee with forced varus or valgus maneuvers and no anterior or 
posterior instability.  Lachman's sign, drawer's sign and 
McMurray's sign were all negative.  Active range motion of 
the left knee was from 0 to 140 degrees without evidence of 
pain with range of motion.  Examination of the left femur 
showed no evidence of tenderness with palpation of the femur 
or musculature of the left thigh.  There was no tenderness 
over the surgical scar and no tenderness over the left hip.  
Active range of motion of the hip was normal.  Flexion was to 
125 degrees in both the right and left hip.  Abduction was to 
60 degrees, bilaterally, adduction was to 40 degrees, 
bilaterally, internal rotation was to 40 degrees, 
bilaterally, external rotation was to 45 degrees, bilaterally 
and extension was to 30 degrees, bilaterally.  The examiner 
observed that there did not appear to be pain elicited with 
active range of motion of the left hip.  The assessment was 
history of stress fracture of the left hip for which the 
veteran underwent open reduction and internal fixation, with 
residual symptoms as listed above.  

According to the VA examiner, the veteran described two types 
of pain in his left hip, a sharp jabbing type pain that 
started in the left thigh and radiated to the left knee and a 
cramping aching sensation in the musculature of the left hip.  
Nonetheless, the VA examiner said that it did not appear that 
the veteran had significant limitations on his functional 
abilities from these two types of pain.  The was no 
observation of limitation of motion due to pain and the 
veteran had normal range of motion of the left knee and left 
hip at the time of examination.  There was no additional 
range of motion loss due to pain on use and no excess 
fatigability, incoordination or pain on movement present.  
Regarding the veteran's surgical scar, the VA examiner 
commented that the incision was well healed, except for some 
mild pruritus associated with the scar and there did not 
appear to be any other residuals from the surgical incision.  
There was no evidence of tenderness, adhesions or other 
symptoms.  An x-ray of the veteran's left hip taken at this 
time showed three screws through the left femoral neck 
secondary to prior open reduction, internal fixation of a 
proximal femoral fracture.  The joint space appeared 
unremarkable without significant degenerative changes.  No 
acute fracture was seen.

Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1998).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1998).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The veteran's left hip disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5255.  Where functional loss is 
alleged due to pain on motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must also be considered.  DeLuca v. Brown, 8 
Vet. App. 202, 207-208 (1995).  Within this context, a 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

Under Diagnostic Code 5255, malunion of either femur warrants 
a 10 percent evaluation when the disability results in slight 
knee or hip disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5255.  A 20 percent evaluation requires that the malunion 
produce moderate knee or hip disability and a 30 percent 
evaluation requires that the malunion produce marked knee or 
hip disability.  Id.  Under Diagnostic Code 7805, scars may 
be evaluated on the basis of any related limitation of 
function of the body part that they affect.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (1998). 

The Board is of the opinion that the recent clinical evidence 
suggests that the veteran's left femur disability results in 
little, if any, hip or knee impairment.  Normal flexion of 
the hip is from zero to 125 degrees; normal abduction of the 
hip is from zero to 45 degrees.  38 C.F.R. § 4.71 Plate II 
(1998).  When examined in 1998 by a VA physician, the 
veteran's range of motion of the left hip was flexion to 125 
degrees, bilaterally and abduction was to 60 degrees, 
bilaterally, and the examiner stated there was normal range 
of motion of the left knee and left hip.  Therefore, there is 
no basis for a rating in excess of 10 percent under 
Diagnostic Code 5252 for limitation of flexion of the thigh.  
A 20 percent evaluation could be assigned under that code 
only if flexion of the thigh were limited to 30 degrees.  A 
20 percent evaluation may be assigned under Diagnostic Code 
5253 for impairment of the thigh if the left femur fracture 
had resulted in limitation of abduction of the hip to 10 
degrees.  However, the 1998 examination showed that the 
veteran had abduction of the hip to 60 degrees, bilaterally.  
Limitation of extension of the thigh is evaluated under 
Diagnostic Code 5251, but such limitation warrants only a 10 
percent evaluation.  Impairment of abduction or rotation of 
the thigh is evaluated under Diagnostic Code 5253, but such 
limitation likewise warrants only a 10 percent evaluation.  
The law prohibits artificially inflating the service-
connected evaluation by rating the same affected anatomical 
part under multiple diagnostic codes.  38 C.F.R. § 4.14 
(1998).  As previously noted, on VA examination in April 
1998, the veteran had full range of motion of the left knee 
without evidence of pain or loss of functional ability due to 
pain from the femoral fracture.  Further, the veteran denied 
any current employability limitations due to his service-
connected femur fracture.

Even if the veteran had pain on flare-ups of the left hip 
disability on extended use of the left lower extremity, or 
experienced excess fatigability or incoordination of the left 
hip, as contemplated in DeLuca v. Brown, 8 Vet. App. 202 
(1995), an increased rating would not be warranted because 
the range of motion of the left hip and thigh has not been 
sufficiently decreased as the result of the factors 
considered in the DeLuca case.  As indicated, the range of 
motion of the left knee has not been diminished at all.  
There is little current evidence of any more than slight knee 
or hip disability under Diagnostic Code 5255 such as to 
warrant the next higher evaluation.  A compensable evaluation 
under Diagnostic Code 5275 for shortening of the bones of the 
lower extremity is warranted only when the shortening 
measures 1-1/4 to 2 inches (3.2 cm. to 5.1 cm.) and may not 
be combined with any other rating for fracture or faulty 
union in the same extremity.  38 C.F.R. § 4.71a, and Note 
(1998).  The Board thus concludes that the preponderance of 
the evidence is against the claim for rating in excess of 10 
percent for the service-connected left femoral neck fracture.  
38 U.S.C.A. § 5107.  Moreover, the evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.  
38 U.S.C.A. § 5107(b).

The Board also concludes that a separate compensable rating 
is not warranted for the surgical scar resulting from the 
left hip repair, under the holding of the U.S. Court of 
Veterans Appeals in Esteban v. Brown, 6 Vet. App. 259, 261-
262 (1994).  Although the veteran complained of tenderness 
with respect to the left hip scar in 1995, the more recent 
medical evidence does not appear to demonstrate that the scar 
is currently symptomatic.  The veteran had no complaints 
regarding his scar aside from itchiness, it was described by 
the VA examiner, in 1998, as well healed without tenderness 
or adhesions and there was no functional impairment from the 
scar associated with the veteran's left hip disability.  


ORDER

An increased evaluation for residuals of a stress fracture of 
the left femoral neck, status post-internal fixation, is 
denied.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

